 



EXHIBIT 10.1
Text of Amendment to Certain Stock Option Agreements
Applicable Agreements are amended to add the following at the end of each such
Applicable Agreement:
     “Extension of Post-Termination Exercise Period. Notwithstanding any
provision herein or the Plan to the contrary, if, at any time during the time
period specified herein for exercising the Option following the Optionee’s
termination of employment or service (the “Post-Termination Exercise Period”),
the Company is not current in its reporting obligations under the Securities
Exchange Act of 1934, the vested portion of the Option shall remain exercisable
until ninety (90) calendar days following the date upon which the Company again
becomes current in its reporting obligations under the Securities Exchange Act
of 1934; provided, however, that in the event the foregoing extension is
triggered, then in no event may the Option be exercised later than the earlier
of the expiration of the term of the Option as set forth herein and/or the
applicable grant notice or December 31, 2007.”

 